Priority
 Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Response to Preliminary Amendment

Response to Amendment
The preliminary amendment filed 08/19/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 04/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application No. 17/054,175 has been reviewed and is accepted.  
The terminal disclaimer has been recorded.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, including that which is listed on the attached PTO-892 fails to disclose or render obvious a lighting unit comprising a diffuser that includes a light incident surface to receive the first light, a first surface on which a first light emission surface to emit the scattered light is formed, and a second surface opposite the first surface, the first scattered light is emitted from a first region of the emission surface (such interpreted in light of Applicant’s disclosure as meaning there are other region(s) of the emission surface which do not emit said scattered light), and a correlated color temperature of the first scattered light is higher than a correlated color temperature of the first light as called for in the claimed combination of independent claims 1, 17,  and 19.
         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875